Opinión concurrente y disidente emitida por el
Juez Aso-ciado Señor Rebollo López.
Aun cuando concurrimos con la mayoría del Tribunal en cuanto a la determinación de que los convictos por una infracción al Art. 6 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sec. 416, cualifican, prima facie, para recibir los beneficios de una sentencia suspendida, no podemos avalar lo resuelto por este Tribunal respecto al procedimiento a seguir en situaciones en que un acusado es convicto por varios delitos, incluyendo algunos bajo los cuales cualifica para recibir los beneficios de una sentencia suspendida y otros en relación con los cuales no tiene derecho a la misma. Conforme inexplicablemente resuelve el Tribunal, en estas situaciones “mixtas” el foro de instancia debe siempre decidir si el convicto “cualifica”, o no, para recibir *731una sentencia suspendida, la cual, recordamos, está legal-mente impedido de concederle.
Dicho con cariño y respeto, la decisión mayoritaria cons-tituye uno de los ejercicios, en abstracto, más fútiles de que jamás hayamos tenido conocimiento. En adición a ello, el dinero y tiempo que se invertirá, por los funcionarios co-rrespondientes, en hacer la investigación e informe sobre si el convicto “cualifica”, o no, para recibir los beneficios de una probatoria —que por ley no se le puede conceder— constituye un malgasto extraordinario de fondos públicos.
Realmente no hay que extenderse mucho para demos-trar lo erróneo de la decisión mayoritaria. Basta con decir que si una persona es convicta de un delito que el legisla-dor ha excluido de los beneficios de sentencia suspendida, esa persona, por mandato legislativo, no cualifica para re-cibir dichos beneficios. Por otro lado, cabe preguntarse de qué le vale a un convicto de Asesinato en Primer Grado —que mandatoriamente tiene que ser sentenciado a sufrir, y cumplir en prisión, la condena de cadena perpetua— el saber que “cualifica”, en abstracto, para una probatoria en relación, digamos, con el delito de tentativa de asesinato. Cosas extrañas veredes, dijo algún filósofo.